

116 HR 4008 IH: No Biometric Barriers to Housing Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4008IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Ms. Clarke of New York (for herself, Ms. Pressley, and Ms. Tlaib) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prohibit the use of biometric recognition technology in certain federally assisted dwelling
			 units, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Biometric Barriers to Housing Act of 2019. 2.Prohibition on biometric identification technology (a)In generalAt any time after the expiration of the 1-year period beginning on the date of the enactment of this Act, an owner of a covered federally assisted rental dwelling unit, may not use, or authorize the use of, facial recognition technology, physical biometric recognition technology, or remote biometric recognition technology in such dwelling unit or in any building or grounds containing such dwelling unit.
 (b)DefinitionsFor the purposes of this Act: (1)AssistanceThe term assistance means any grant, loan, subsidy, contract, cooperative agreement, or other form of financial assistance, but such term does not include the insurance or guarantee of a loan, mortgage, or pool of loans or mortgages.
 (2)Covered federally assisted rental dwelling unitThe term covered federally assisted rental dwelling unit means a residential dwelling unit that is made available for rental and for which assistance is provided, or that is part of a housing project for which assistance is provided, under—
 (A)the public housing program under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.); (B)the program for supportive housing for persons with disabilities under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013);
 (C)the program for supportive housing for the elderly under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); or
 (D)the program for project-based rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).
 (3)Facial recognition technologyThe term facial recognition technology means technology which facilitates or otherwise enables an automated or semi-automated process that assists in identifying an individual based on the physical characteristics of an individual’s face, or that logs characteristics of an individual’s face, head, or body to infer emotion, associations, activities, or the location of an individual.
 (4)OwnerThe term owner means any private person or entity, including a cooperative, an agency of the Federal Government, or a public housing agency, having the legal right to lease or sublease dwelling units.
 (5)Physical biometric recognition technologyThe term physical biometric recognition technology means technology which facilitates or otherwise enables an automated or semi-automated process that assists in identifying an individual or capturing information about an individual based on the characteristics of an individual’s DNA, fingerprints, palmprints, iris, or retina.
 (6)Remote biometric recognition technologyThe term remote biometric recognition technology means technology which facilitates or otherwise enables an automated or semi-automated process that assists in identifying an individual or capturing information about an individual based on the characteristics of an individual’s gait, voice, or other immutable characteristic ascertained from a distance, or that logs such characteristics to infer emotion, associations, activities, or the location of an individual.
 3.Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary of Housing and Urban Development shall submit to the Committee on Financial Services of the House of Representative and the Committee on Banking, Housing, and Urban Affairs of the Senate and make available to the public on the website of the Department, a report that describes—
 (1)any known usage of facial recognition technology, physical biometric recognition technology, or remote biometric recognition technology in any covered federally assisted dwelling unit during the 5 years preceding the date of enactment of this Act;
 (2)the impact of such technology on the residents of such covered federally assisted rental dwelling units;
 (3)the purpose of installing such technologies in such covered federally assisted rental dwelling units;
 (4)demographic information about the residents of each covered federally assisted rental dwelling unit where such usage occurred; and
 (5)the potential impacts on vulnerable communities of additional usage of facial recognition technology, physical biometric recognition technology, or remote biometric recognition technology in covered federally assisted rental dwelling units, including impacts on resident privacy, civil rights, and fair housing.
			